Citation Nr: 0115273	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  00-24 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment of accrued pension benefits.


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel

REMAND

The veteran served on active duty from May 1944 to May 1946 
and from May 1947 to February 1950.  He died in May 1984.  

The veteran's widow filed a claim for death pension benefits 
in May 1999.  By letter dated September 20, 1999, the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, granted her death pension and aid 
and attendance benefits, effective from June 1, 1999.  See 
38 C.F.R. §§ 3.31, 3.402 (2000).

On September 27, 1999, the RO issued a retroactive pension 
check in the amount of $336.00 to the veteran's widow 
representing the amount owed to her for three months, i.e., 
from the date of pension entitlement on June 1, 1999.  A 
second check in the amount of $112.00 was also thereafter 
issued to her.  In October 1999, the caretaker of the 
veteran's widow returned the two checks, totaling $448.00, to 
the RO.  The RO issued a third pension check in the amount of 
$112.00 in November 1999.  A copy of the veteran's widow's 
death certificate was received at the RO in December 1999 
indicating that she had died on July [redacted], 1999.  Accordingly, 
the RO terminated her pension benefits effective from July 1, 
1999.  See 38 U.S.C.A. § 5112(b)(1) (West 1991); 38 C.F.R. § 
3.500(g) (2000).

In April 2000, the caretaker of the veteran's widow submitted 
an Application for Reimbursement from Accrued Amounts Due a 
Deceased Beneficiary.  The RO denied the claim in July 2000, 
and the appellant perfected an appeal to the Board of 
Veterans' Appeals (Board).  

Where the payee of a check for benefits has died prior to 
negotiating the check, the check shall be returned to the 
issuing office and canceled.  38 C.F.R. § 3.1003 (2000).  
Upon the death of a payee, periodic monetary benefits to 
which he or she was entitled on the basis of evidence in the 
file at the date of death may be paid to the living person 
first listed as follows: (1) his or her spouse, (2) his or 
her children (in equal shares), (3) his or her dependent 
parents (in equal shares) or the surviving parent.  38 
U.S.C.A. § 5121 (West 1991); 38 C.F.R. §§ 3.1000(a), 
3.1003(a) (2000); see also VAOPGCPREC 22-92 (November 4, 
1992).  In all other cases, only so much of the accrued 
benefit may be paid as may be necessary to reimburse the 
person who bore the expense of last sickness or burial.  38 
C.F.R. §§ 3.1000(a)(4), 3.1003(a) (2000); see also 3.1002 
(2000).  The amount payable shall not include any payment for 
the month in which the payee died.  38 C.F.R. § 3.1003(a) 
(2000). 

The veteran's widow was entitled to pension benefits for the 
month of June 1999.  The RO issued a pension check for 
$112.00 in November 1999 representing the amount owed to her.  
This check has not been returned to the RO.  However, to whom 
this check was issued and if in fact it was cashed is 
unclear.  Therefore, a remand is warranted for a Treasury 
inquiry to ascertain whether the check was cashed by the 
appellant.  If the check proves to have been cashed, the RO 
should document this fact in the claims folder by including a 
photocopy of both sides of the cashed check.  If the check 
was not cashed, the RO should take all steps necessary to 
cancel the outstanding check.

Additionally, the appellant maintains that he is entitled to 
reimbursement of expenses paid in conjunction with the last 
sickness and burial of the veteran's widow.  In April 2000, 
he provided an itemized accounting of the expenses he 
incurred totaling $6,373.00.  However, there is no 
substantiation of these charges.  On remand, the appellant 
should be asked to provide documentation, i.e., copies of the 
bills and if possible canceled checks or credit card 
statements, verifying the expenses he paid. 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Contact the Treasury Department to 
initiate an inquiry as to whether the 
check for $112.00 has been cashed by the 
appellant.  If the check proves to have 
been cashed, the RO should request a copy 
of both sides of the cashed check and 
include a photocopy of both sides of the 
cashed check in the claims folder.  If the 
check was not cashed, the RO should take 
all steps necessary to cancel the 
outstanding check.

2.  Contact the appellant and request that 
he provide an itemized accounting of 
expenses that he claims to have incurred 
pursuant to the last sickness and burial 
of the veteran's widow.  Supporting 
documentation such as bills, canceled 
checks, and credit cards statements 
verifying the claimed expenses should be 
submitted. 

3.  Review the claims file and ensure that 
no other notification or development 
action, in addition to that directed 
above, is required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475.  If further action is required, 
undertake it before further adjudication 
of the claim.

4.  Then, readjudicate the appellant's 
claim, with application of all appropriate 
laws and regulations and consideration of 
any additional information obtained as a 
result of this remand.  

5.  If the benefit sought on appeal 
remains denied, the appellant should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


